At the outset, on behalf of 
the Cambodian delegation, let me extend our heartfelt 
congratulations to you, Ms. Haya Rashed Al-Khalifa of 
the Kingdom of Bahrain, on your election to the 
presidency of the sixty-first session of the General 
Assembly. Your election to that important post is a 
testament to Your Excellency’s distinctive abilities and 
impressive achievements over the years. I am 
convinced that under your direction, this year’s session 
will achieve a successful outcome. 
 Please allow me also to pay tribute to the vision 
and tireless efforts of Secretary-General Kofi Annan in 
promoting global peace and in taking the necessary 
steps to encourage many initiatives for the reform of 
the United Nations. Our appreciation is also addressed 
to His Excellency Mr. Jan Eliasson for his efficient 
leadership as President of the sixtieth session of the 
General Assembly, as well as for his countless 
contributions to United Nations reform initiatives. 
 In the face of uncertainties and challenges, where 
the world seems to be inundated with conflicts and 
serious threats — such as the proliferation of weapons 
of mass destruction (WMDs), terrorism, environmental 
degradation and infectious diseases — it is important 
for all of us to keep our commitment to maintain peace 
and security in the world. In addition, I believe that the 
reduction of global poverty and the achievement of 
sustainable development in many developing countries 
are vital for human security. At the same time, they are 
a daunting task for the United Nations as a catalyst of 
the international community in helping to improve the 
situation of those countries. 
 Concerning the proliferation of weapons of mass 
destruction, Cambodia is of the view that the 
international community needs to be more vigilant 
about the issue and to ensure that WMDs or their 
components do not fall into the wrong hands — those 
of terrorists, organized crime groups or others — 
which could have dangerous implications for 
international peace and security. In that regard, we 
need to strengthen the Treaty on the Non-Proliferation 
of Nuclear Weapons (NPT) regime in order to secure a 
better and more peaceful world for all. Nor should 
small arms and light weapons be underestimated, as 
they are an equally dangerous source of conflict, 
transnational crime and violence in many regions and 
countries. 
 The fight against terrorism remains of utmost 
priority for all Governments and for the United 
Nations, given the continuing threat posed by terrorism 
despite the serious measures and actions that have been 
taken by Governments and international and regional 
organizations at various levels, including this world 
body. To combat terrorism effectively requires, I 
believe, more efforts, more technical capacity, more 
education, more information-sharing among law 
enforcement authorities and intelligence communities 
and maybe more understanding in some specific cases 
of the root causes of acts of violence which are 
tantamount to reactions of despair. 
 Concerning the Middle East crisis, we have to 
congratulate the Security Council on the adoption of its 
resolution 1701 (2006) to end the recent war in 
Lebanon. We call upon all parties concerned to fully 
respect that resolution in order to prevent a repetition 
of the conflict and further loss of innocent life. In the 
same vein, the international community should work 
more actively to help bring about a permanent end to 
the violence between Palestine and Israel. I believe that 
peace in the Middle East will be better guaranteed only 
when the leaders of both sides — Palestine and 
Israel — have the courage and wisdom to realize that 
they cannot continue to destroy each other forever, but 
must work together for a lasting peace in the region.  
 Both Israel and Palestine have the right to coexist 
as independent and sovereign States. At the same time, 
they need to overcome their historical animosity and 
hatred towards each other. Whether they like it or not, 
Israel and Palestine are destined to coexist as 
neighbours forever. I strongly believe that a peaceful 
solution to the Israeli-Palestinian conflict would create 
the foundation for durable peace and security in the 
entire Middle East.  
 With regard to United Nations reform, it is clear 
that in recent years, every State member of the world 
body has wanted the United Nations to be reformed. 
However, when the opportunity arises, we face a 
deadlock on this very important issue, because too 
much emphasis has been placed on reform of the 
Security Council. In that regard, I think that we should 
learn this lesson and try to avoid repeating such 
mistakes in the future. In other words, we should take a 
step-by-step approach and tackle minor problems first, 
  
 
06-53329 4 
 
such as strengthening the role of the Economic and 
Social Council to deal with development, since that 
issue is less controversial and there is more inclination 
to support it.  
 Next, we might consider revitalizing the General 
Assembly as the sole body representative of all United 
Nations Member States. Afterward, we can move 
forward to the reform of the Security Council. We have 
to start first with issues where consensus could be 
easily reached, and then move to the more difficult 
ones, without having to completely stall the United 
Nations reform process. 
 Since their adoption in 2000, by and large there 
has been progress in achieving the Millennium 
Development Goals (MDGs). But in actuality there has 
been little achievement for developing countries thus 
far due to a number of factors, such as lack of financial 
and human resources, including the negative impact of 
globalization, which has led to a widening gap between 
developed countries and poor nations. 
 In Cambodia, the Royal Government has set up 
its own “MDGs”, called the Cambodia Millennium 
Development Goals, with specific target priorities. 
Since their establishment, Cambodia has made positive 
progress in some areas, such as reducing poverty, 
combating HIV/AIDS and improving the livelihood of 
our people, thanks to the rectangular strategy of the 
Royal Government, which yielded strong economic 
growth over the past year. 
 Extreme poverty in the world today is an affront 
to the whole world with 1.3 billion people still living 
on the margins of life, earning less than one dollar a 
day, while another 1.8 billion are living on less than 
two dollars a day, in spite of the commitment to the 
MDGs in 2000. Addressing this crucial problem 
requires painstaking efforts at the national and 
international levels. The eradication of poverty is, first 
and foremost, the responsibility of the whole world and 
requires the cooperation of the developed countries and 
international organizations. Given the enormous 
resources and wealth of this world, I believe that no 
one on this planet should go hungry while in developed 
countries there is an over-supply of food, which has led 
to wasteful dumping. 
 To deal with global poverty, a comprehensive 
approach and collective actions are needed. Official 
development assistance, debt relief, market access, 
transfer of know-how, foreign direct investment and so 
forth must be addressed all together, so that developing 
countries can catch up with the current globalization in 
order to bridge the gap between peoples and nations in 
this world where we all are living. 
 Finally, let me reiterate that our world today will 
continue to face major global threats and challenges. 
The role of the United Nations, as an Organization that 
is representative of the whole world, in tackling these 
phenomena is of paramount importance for humankind. 
Therefore, Cambodia hopes that United Nations reform 
can move ahead to significantly contribute to dealing 
with these challenges successfully. 